DETAILED ACTION
This Office Action is in response to an application that was filed on 07/29/2021. Claims 1-4 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In independent claim 1, the limitation phrase "lower resistance" in the limitation "protective resin layer has lower resistance to a predetermined solution than the insulating resin layer has", is confusing. Specifically, "lower resistance" is defined in the specification in ¶[0019] of the PgPub as the "lower resistance" of the "desmear solution" to "dissolving or removing" remnants of the "protective resin layer". The limitation phrase "lower resistance" is unclear in relation to the "protective resin layer" and the "insulating resin layer", since both the "insulating resin layer" and the "protective resin layer" can have the capability of being "dissolved" in claim 1 and NOT "dissolving or removing" remnants of the "protective resin layer". For examination purpose the limitation phrase "lower resistance" will be interpreted as having the intended result of HAVING a HIGHER "resistance" to dissolving or removing protective embedded structures within the "protective resin layer". The cited limitation phrase will also be interpreted as having the intended result of HAVING a LOWER "resistance" to dissolved or removed remnants in the via hole formed in the "protective resin layer".	

Claims 2-4 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuri et al. (US 2004/0238209 A1 and Yuri hereinafter), as evidenced by Wong (US 4,171,240 and Wong hereinafter).
Regarding claim 1, Yuri discloses an insulating sheet for use in forming an insulating layer of an interconnect substrate (items 22, 23, 21, 84 of Figs. 9-10 and ¶[0032-0033 & 0071-0072] shows and indicates the insulating sheet of Figs. 9-10 for the use in forming insulating layer 22_23_21 {insulating layer formed by insulating resin layer 22, resin filler 23, and insulating resin layer 21} of interconnect substrate 84 {copper foil}), comprising: a semi-cured insulating resin layer (Figs. 9-10 and ¶[0032-0033 & 0071] shows and indicates semi-cured insulating resin layer 22 {insulating resin layers 22 prepared by impregnating a continuously porous PTFE with a semi-cured EP resin [epoxy thermosetting resin], indicated in ¶[0071]}); a semi-cured protective resin layer laminated on an upper surface of the insulating resin layer (item 12 of Figs. 9-10 and ¶[0032-0033_0071-0072 & 0076] shows and indicates semi-cured protective resin layer 23 {resin filler 23 prepared by impregnating a continuously porous PTFE with a semi-cured EP resin [epoxy thermosetting resin], indicated in ¶[0071], that is protecting by the embedded metal substrate 12 within} laminated on the upper surface of insulating resin layer 22); and a cover layer laminated on an upper surface of the protective resin layer (Figs. 9-10 and ¶[0032-0033_0071 & 0076] shows and indicates cover layer 21 {insulating resin layer}  laminated on the upper surface of protective resin layer 23), wherein the protective resin layer has higher resistance to a predetermined solution than the insulating resin layer has (Figs. 9-10 and ¶[0006 & 0071-0072] is understood to indicate where protective resin layer 23 has higher resistance to a predetermined solution of acid treatment etchant than insulating resin layer 22 has by virtue of the embedded metal substrate 12 with protective resin layer 23, as evidenced by Wong in the title and abstract), the predetermined solution being capable of dissolving the insulating resin layer and/or the protective resin layer (Figs. 9-10 and ¶[0006 & 0071-0072] is understood to indicate where the predetermined solution of acid treatment etchant is capable of dissolving insulating resin layer 22 and protective resin layer 23, as evidenced by Wong in the title and abstract).

Regarding claim 2, Yuri discloses an insulating sheet, wherein the insulating resin layer and the protective resin layer are made of thermosetting resin, and the protective resin layer has a lower degree of polymerization than the insulating resin layer has (Figs. 9-10 and ¶[0032-0033_0071-0072] shows and indicates where insulating resin layer 22 and protective resin layer 23 are made of thermosetting resin; and where protective resin layer 23 has a lower degree of polymerization in order to process the metal substrate 12 that is embedded within protective resin layer 23).

Regarding claim 4, Yuri discloses an insulating sheet, wherein the insulating resin layer and the protective resin layer are made of a same type of resin, and have different compositions, and/or different amounts of filler, in the resin (Figs. 9-10 and ¶[0032-0033_0071-0072] shows and indicates where insulating resin layer 22 and protective resin layer 23 are made from the same thermosetting resin; and where protective resin layer 23 has the different composition than insulating resin layer 22 due to the metal substrate 12 that is embedded within protective resin layer 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Makio et al. (JP3593351B2 and Makio hereinafter), in view of Shinya et al. (JP2011171528A and Shinya hereinafter).
Regarding claim 1, Makio discloses an insulating sheet for use in forming an insulating layer of an interconnect substrate (items 102, 102', 100 of Fig. 5 and ¶[0016_0019-0020_0033_0046_0052_0060_0065 & 0085] from the Espacenet Translation shows and indicates the insulating sheet of Fig. 5 for the use in forming insulating layer 102-lower_102-upper_102' {insulating layer formed by the lower thermosetting insulating resin layer 102 shown in Fig. 5(e), upper thermosetting insulating resin layer 102 shown in Figs. 5(f)-5(h), and roughen resin layer surface film 102' shown in Fig. 5(g)} of interconnect substrate 100 {double-sided copper-clad laminate}), comprising: a semi-cured insulating resin layer (Fig. 5(e) and ¶[0016_0019_0033-0034_0046_0060 & 0065] & abstract & claims 4_8_12-13 from Espacenet Translation shows and indicates semi-cured insulating resin layer 102-lower {insulating resin layer 102 in a semi-cured state that is indicated in [0019] & claims 4 & 8 [where claims 12-13 indicate epoxy thermosetting resin]}); a semi-cured protective resin layer laminated on an upper surface of the insulating resin layer (item 104 of Fig. 5(g) and ¶[0016_0019-0020_0033-0034_0046_0060 & 0065] & abstract & claims 4_8_12-13 from Espacenet Translation shows and indicates semi-cured protective resin layer 102-upper {insulating resin layer 102 in a semi-cured state that is indicated in [0019] & claims 4 & 8 [where claims 12-13 indicate epoxy thermosetting resin] that has the function of protecting by the embedded conductive protective film 104 structure} laminated on the upper surface of insulating resin layer 102-lower); and a cover layer laminated on an upper surface of the protective resin layer (Figs. 9-10 and ¶[0032-0033_0071 & 0076] shows and indicates cover layer 21 { Fig. 5(g) and ¶[0020_0033 & 0051-0052] from Espacenet Translation shows and indicates cover layer 102' {roughen resin layer surface film} laminated {covering} on the upper surface of protective resin layer 102-upper).
Makio discloses the claimed invention except wherein the protective resin layer has lower resistance to a predetermined solution than the insulating resin layer has, the predetermined solution being capable of dissolving the insulating resin layer and/or the protective resin layer.
Shinya discloses wherein the protective resin layer has lower resistance to a predetermined solution than the insulating resin layer has, the predetermined solution being capable of dissolving the insulating resin layer and/or the protective resin layer (items 13, 17, 19, 18 of Fig. 1-1D and ¶[0004_0013_0018_0022_0024_0026 & 0063] & claim 2 from Espacenet Translation shows and indicates where protective resin layer 17 {indicated in ¶[0022 & 0063] & claim 2} has lower resistance to a predetermined solution of potassium permanganate used in desmear treatment {indicated in ¶[0026]} of removing smear 19 in via  hole 18 {indicated in ¶[0004 & 0024]} than the insulating resin layer 13 {indicated in ¶[0018_0022 & 0063]} has, where the Applicant indicates in ¶[0026] of the PgPub that desmear process is performed by a potassium permanganate solution; and where the predetermined solution of potassium permanganate is capable of dissolving the insulating resin layer 13 and/or the protective resin layer 17 indicated in ¶[0024] {the desmear treatment is a treatment capable of removing 2 types of resins}, where the Applicant indicates that the desmear process performed by a potassium permanganate solution in ¶[0026] will have the resistance of the protective resin layer to the desmear solution made lower than the resistance of the insulating resin layer to the desmear solution indicated in  ¶[0026] of the PgPub).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the protective resin layer has lower resistance to a predetermined solution than the insulating resin layer has, the predetermined solution being capable of dissolving the insulating resin layer and/or the protective resin layer into the structure of Makio. One would have been motivated in the insulating sheet of Makio and have the  protective resin layer be lower resistance to a predetermined solution than the insulating resin layer has, where the predetermined solution is capable of dissolving the insulating resin layer and/or the protective resin layer in order to thoroughly clean the smears formed in the via hole that is formed in the protective resin layer of Makio, as indicated by Shinya in ¶[0024], in the insulating sheet of Makio.

Regarding claim 4, modified Makio discloses an insulating sheet, wherein the insulating resin layer and the protective resin layer are made of a same type of resin, and have different compositions, and/or different amounts of filler, in the resin (Makio: Fig. 5 and abstract & ¶[0016_0019-0020_0033_0046_0051-0052_0060 & 0065] shows and indicates where protective resin layer 102-upper has the different composition than insulating resin layer 102-lower due to the conductive protective film 104 that is embedded in protective resin layer 102-upper).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makio in view of Shinya, detailed in the rejection of claim 1 above, as evidenced by Coppin (US 4,487,654 and Coppin hereinafter).
Regarding claim 3, modified Makio discloses an insulating sheet, wherein the protective resin layer is thinner than the insulating resin layer (Makio: Fig. 5 and abstract & ¶[0016_0019-0020_0033_0046_0051-0052_0060 & 0065] shows and indicates where protective resin layer 102-upper is thinner than insulating resin layer 102-lower due to roughen resin layer surface 102' on the top surface of protective resin layer 102-upper that has the effect of reducing the thickness of the protective resin layer 102-upper, as evidenced by Coppin in the abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847